Casey, J.
Appeal from an order of Supreme Court (Hughes, J.), entered March 31, 1994 in Albany County, which granted defendant Virginia Miller’s motion to vacate a default judgment entered against her.
After a default judgment was entered against her, defendant Virginia Miller moved to vacate the default pursuant to CPLR 5015 (a). Finding a reasonable excuse for the default and a potentially meritorious defense, Supreme Court granted the motion, resulting in this appeal by plaintiff.
Plaintiff claims only that a reasonable excuse for the default was lacking. Miller’s affidavit includes an allegation that she never received the summons and complaint and was unaware of the judgment until she was served with a subpoena duces tecum by plaintiff’s attorney. Inasmuch as Supreme Court could have considered Miller’s motion under *872CPLR 317 (see, Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138), which does not require a reasonable excuse, we see no basis to disturb Supreme Court’s exercise of its discretion to vacate the default.
Cardona, P. J., Mercure, White and Peters, JJ., concur. Ordered that the order is affirmed, with costs.